DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11, 15-17) and Species ii (claims 1-3, 5-11, 15-16 in the reply filed on 8/9/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the intraoral end has a trapezoidal shape which matches the support member”, however it is unclear what this means structurally since if they are the same shape it is unclear how they would connect, particularly since the drawings all instead show the shape of the intraoral end matching a shape of the inner cavity of the support member rather than the support member itself.  Present claim 3 is a good example of this, however it is noted that Claim 15 makes no mention of an inner cavity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Way et al. (US 2013/0273490).
Way shows a vibration device for dental use comprising: a support member (right side of Fig. 12A), adapted to fit in a space between upper and lower teeth on one side of the mouth (covers whole arch and therefore at least a portion thereof will fit the space on one side of the mouth), the support member comprising: a mesial end (toward left side in Fig. 12A); a distal end (toward right side in Fig. 12A); a top surface (top), configured to contact the upper teeth (portion of the top towards the right in Fig. 12A shows a configuration intended for this); and a bottom surface (bottom), configured to contact the bottom teeth (portion of the bottom towards the right in Fig. 12A shows a configuration intended for this), with the top and bottom surfaces set at an angle such that a vertical distance between the top surface and the bottom surface gradually decreases from the mesial to the distal end of the support member (particularly at 1210 in Fig. 12A); and a vibration transmission member having an extraoral end and an intraoral end (left and right sides of right side of 1220 in Fig. 12A; right side will be capable of being at least partially intraoral when inserted), configured to connect to a vibration source at the extraoral end (1204 connecting to 1220) and to the support member at the intraoral end (1220 received in 1210) so as to transmit a vibration energy generated by the vibration source to the support member and the upper and lower teeth of the patient in contact with the support member (accomplishes this when assembled and turned on).  With respect to claim 16, wherein the intraoral end has a trapezoidal shape which matches the support member (see 112 above; Fig. 12A appears to show trapezoidal shapes that are complementary).

Allowable Subject Matter
Claims 1-3, 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as Way (2013/0273490 or 2020/0093575) or Lowe et al. (9,662,183), fails to show  the frame having a first opening at one side and a second opening at a second side opposite thereof with the first being larger than the second to receive the vibration transmission member, the prior art instead showing one end with an opening that receives a vibration transmission member.  Bowman (2015/0125801) shows various transmission member configurations, but none appear to have an opening on both sides of the support structure, and especially with the different sizes of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772